 80316 NLRB No. 11DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1994, unless stated otherwise.2Strain gages are small electrical devices that are used to measurethe relative stress and pressure levels exerted on an aircraft or sub-
assembly and determine the reaction of the tested component to the
forces exerted on it.3The parties agree that J5Bs have exclusive jurisdiction to performstrain gage location inspections where they are required by the FAA
or DPRO.4The evidence shows that J5B employees have filed grievanceswith the Employer claiming that quality engineers have performed
J5B work for the past 5 years. At least one of the grievances is
scheduled for arbitration in November 1994. The parties did not
present evidence concerning the status of the other grievances.5The record shows that in general the duties of the quality engi-neers consist of investigating, analyzing, and resolving production,
engineering, and procurement quality problems, and analyzing and
monitoring inspection functions on actual test runs.6The record shows that J5Bs generally perform structural inspec-tions of dynamic and static specimens, and the inspection of me-
chanical, electrical, and electronic test equipment during fabrication
of a product.Southern California Professional Engineering Asso-ciation and McDonnell Douglas Corporationand United Automobile, Aerospace and Agri-
cultural Implement Workers of America±
UAW, Local 148. Case 21±CD±615January 23, 1995DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGThe charge in this Section 10(k) proceeding wasfiled on May 23, 1994,1by the Employer, McDonnellDouglas Corporation, alleging that the Respondent,
Southern California Professional Engineering Associa-
tion (SCPEA), violated Section 8(b)(4)(D) of the Na-
tional Labor Relations Act by engaging in proscribed
activity with an object of forcing the Employer to as-
sign certain work to employees it represents rather than
to employees represented by United Automobile, Aero-
space and Agricultural Implement Workers of Amer-
ica±UAW, Local 148 (Local 148). The hearing was
held June 21 and 22 and August 3, 9, and 10 before
Hearing Officer Hector Martinez. Thereafter, the Em-
ployer, SCPEA, and Local 148 filed briefs in support
of their positions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is a Delaware corporation engaged inthe manufacture and sale of aircraft at its facilities at
3855 Lakewood Boulevard, Long Beach, California.
The parties stipulated that the Employer purchases and
receives goods and services valued in excess of
$50,000 directly from suppliers located in States other
than the State of California. The parties stipulated, and
we find, that the Employer is engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act. The parties also stipulated, and we find, that
Local 148 and SCPEA are labor organizations within
the meaning of Section 2(5) of the Act.II. THEDISPUTE
A. Background and Facts of DisputeThe Employer produces and sells aircraft to both theU.S. Government and privately owned airline compa-nies. Prior to and during the production of the aircraft,the Employer conducts extensive laboratory and flight
operations testing to ensure the viability of the aircraft
and their related systems. When it is required, the Em-
ployer also conducts testing to obtain product certifi-
cations from either the Federal Aviation Administra-
tion (FAA) or the U.S. Defense Procurement Rep-
resentative Office (DPRO).The Employer has had collective-bargaining agree-ments with both Unions for many years. Local 148
currently represents approximately 10,000 hourly pro-
duction employees in various classifications, and
SCPEA represents approximately 3100 salaried em-
ployees in different classifications. The work in dispute
involves the precision dimensional inspection of strain
gage locations,2where such inspections are not re-quired by FAA or DPRO. Since about the 1970s, the
Employer has assigned the disputed work to quality
engineer employees represented by SCPEA rather than
to inspector engineer test employees (J5Bs) represented
by Local 148.3Sometime in March, SCPEA President Pete Ham-montre met with McDonnell Douglas Corporation
Labor Relations Manager Bill Appleby to discuss
grievances filed by J5Bs concerning quality engineers
performing J5B work.4During the meeting, Ham-montre informed Appleby that the Employer was pro-
hibited from reassigning work that the quality engi-
neers5had traditionally performed, and that SCPEAwould strike if the Employer considered assigning the
work in dispute to J5Bs.6On May 10, Appleby phonedHammontre to verify the March conversation.
Hammontre confirmed that SCPEA would take strike
action against the Employer if the work was reassigned
to J5Bs. On May 23, the Employer filed the instant
8(b)(4)(D) charge. 81SOUTHERN CALIFORNIA PROFESSIONAL ENGINEERING ASSN. (MCDONNELL DOUGLAS CORP.)7Prior to the hearing, the parties could not agree concerning whatwork precisely was in dispute other than all the quality control func-
tions performed by employees represented by SCPEA. However,
during the August 3, 1994 hearing date, the parties stipulated that
certain work was not in dispute. Thus, the only work remaining in
dispute is the precision dimensional inspection of strain gage loca-
tions where there is no FAA or DPRO conformity requirement.B. Work in Dispute7The disputed work involves the precision dimen-sional inspections of strain gage locations where such
inspections are not directed by FAA or DPRO con-
formity requirements.C. Contentions of the PartiesThe Employer contends that the work in disputeshould be awarded to the quality engineers on the basis
of its preference and its 20-year practice of assigning
the work to the quality engineers, the economy and ef-
ficiency of operations, and the relative skills of the
quality engineers. The Employer and SCPEA assert
that Local 148 acquiesced in the assignment of the dis-
puted work by not filing grievances until about 1990,
and by not intervening in the 1991 Board election that
certified the employees represented by SCPEA.Like the Employer, SCPEA contends that the qualityengineers have a history of performing nonconformity
inspections. SCPEA also contends that the Employer
will violate its collective-bargaining agreement if the
Employer reassigns the work in dispute. Local 148
contends that the work in dispute should be assigned
to J5Bs on the basis of its Board certifications, collec-
tive-bargaining agreement, and the skills of J5Bs who
have performed the disputed work. Local 148 also con-
tends that the Employer will not suffer any loss of effi-
ciency or money by reassigning the work in dispute to
J5Bs.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe established that reasonable cause exists to believe
that Section 8(b)(4)(D) has been violated, and that the
parties have not agreed on a method for voluntary ad-
justment of the dispute. As noted above, sometime in
March and again on May 10, Hammontre threatened
the Employer with strike action if the Employer reas-
signed the disputed work to employees represented by
Local 148. Further, the parties stipulated that they have
been unable to agree on a voluntary method of adjust-
ment of the dispute.Based on the foregoing, we find reasonable cause tobelieve that SCPEA violated Section 8(b)(4)(D) of the
Act, and that there exists no agreed-upon method for
voluntary adjustment of the dispute within the meaning
of Section 10(k) of the Act. Accordingly, we find thatthe dispute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction), 
135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of this dispute.1. Certifications and collective-bargainingagreementsSCPEA was certified as the exclusive collective-bar-gaining representative of the quality engineers and
other salaried employees in 1991. Since 1944 Local
148 has received certifications from the Board for var-
ious classifications of hourly production employees.
Although the J5B classification did not exist at that
time of such certifications, they do reference hourly
``inspector'' job classifications.As previously noted, the Employer currently has col-lective-bargaining agreements with both Unions. The
SCPEA agreement is effective from March 1, 1993, to
March 3, 1996, and Local 148's agreement is effective
from March 18, 1991, to April 16, 1995. Neither
agreement shows that J5Bs or quality engineers have
exclusive jurisdiction to perform the work in dispute.
However, pursuant to the respective agreements, both
Quality Engineers and J5Bs have performed the work
in dispute.Because both Unions are certified by the Board, andthe respective collective-bargaining agreements of both
Unions appear to cover the work in dispute, we find
that this factor does not favor awarding the work in
dispute to employees represented by either Local 148
or SCPEA.2. Employer preference and past practiceThe evidence shows that the work in dispute hasbeen historically performed by quality engineers for
the past 20 years, although the Employer has occasion-
ally assigned the work in dispute to J5Bs. The Em-
ployer presented testimony that it prefers to continue
assigning the disputed work to quality engineers be-
cause it is more efficient and economical.Local 148 asserts that a December 14, 1990 memo-randum from human resource employee, Frank Lee,
concerning Lee's recommendation that all test related
inspection work be assigned to J5Bs supports its con-
tention that the disputed work should be assigned to 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
J5Bs. The memorandum was written in response togrievances filed by Local 148 at that time. However,
the Employer presented testimony that it disregarded
Lee's recommendation because the affected department
managers disagreed with the memorandum's conclu-
sions and the facts on which it was based. Moreover,
the memorandum contained no reference to strain gage
location inspections and it is unclear whether such
work was included in Lee's analysis. Accordingly,
based on the 20-year history of quality engineers' per-
forming this work, we find that this factor favors an
award of the disputed work to employees represented
by SCPEA.3. Area and industry practiceNo party presented witnesses or evidence concerningindustry or area practice. Accordingly, we find this
factor inconclusive.4. Relative skillsBoth quality engineers and J5Bs possess the nec-essary skills to perform the work in dispute because
both groups have the basic knowledge of using meas-
uring devices that are required to verify strain gage lo-
cations. Witnesses presented by Local 148 testified that
J5Bs are trained to use various precision measuring de-
vices, and that they have performed both government-
required and nonconformity strain gage inspections.
The Employer presented testimony that although it is
the J5Bs' area of expertise to verify precise measure-
ments, the quality engineers can perform the work in
dispute because it does not require the high degree of
precision measurement that is needed for Government
conformity requirements.Because both groups of employees are qualified toperform the work in dispute, we find that this factor
does not favor awarding the work in dispute to em-
ployees represented by either Union.5. Economy and efficiency of operationsThe Employer presented testimony that it is more ef-ficient to use the quality engineers because they have
historically performed the work in dispute. The Em-
ployer asserts that the quality engineers are more ver-
satile because they are cross trained to perform the
work in dispute, as well as functions incidental to thework in dispute. Further, the Employer asserts that thequality engineers are already present at the test site
performing other inspections that J5Bs are not quali-
fied to perform.In addition, the Employer claims that it is not costeffective to use J5Bs because the Employer would
incur both the cost of hiring additional J5Bs, and over-
time costs, because Local 148's contract does not con-
tain a salary cap as does the SCPEA contract. Further,
the Employer claims that the assignment of the dis-
puted work to J5Bs would cause the layoff of one
quality engineer. Although Local 148 claims that J5Bs
can perform the work in dispute economically and effi-
ciently, the record clearly shows that it is more effi-
cient to use the quality engineers who are already
present at the test site performing other inspections and
who are capable of performing nonconformity inspec-
tions. Accordingly, we find that this factor favors an
award of the disputed work to quality engineers rep-
resented by SCPEA.ConclusionAfter considering all the relevant factors, we con-clude that the quality engineer employees represented
by Southern California Professional Engineering Asso-
ciation are entitled to perform the work in dispute. We
reach this conclusion relying on employer preference
and past practice and the economy and efficiency of
operations.In making this determination, we are awarding thework in dispute to the SCPEA-represented quality en-
gineers at the Employer's Long Beach facility, and not
to that Union or its members. The determination is
limited to the controversy that gave rise to this pro-
ceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute. Quality engineer em-
ployees of McDonnell Douglas Corporation, rep-
resented by Southern California Professional Engineer-
ing Association, are entitled to perform the precision
dimensional inspections of strain gage locations where
such inspections are not required by the Federal Avia-
tion Administration or the U.S. Defense Procurement
Representative Office.